DETAILED ACTION
This office action is responsive to application 17/102,582 filed on November 24, 2020.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 24, 2020 and March 31, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanida (US 2015/0035100).

	Consider claim 16, Tanida teaches:
	A method for manufacturing a photoelectric conversion apparatus, the method comprising the steps of: 
	forming a trench by etching a semiconductor layer (P-type Si layer, 34, paragraph 0058) from a main surface side of the semiconductor layer (i.e. the top side in figures 6A-6C, paragraphs 0063 and 0064), the semiconductor layer (34) having a pixel region including a photoelectric conversion unit (i.e. including the N-type Si region 39, paragraph 0059); and 
	embedding a metal material (light shielding member, 45) in the trench (see figure 6C, paragraphs 0067 and 0068), wherein 
	the trench includes a first trench (51) and a second trench (e.g., 52b) that is disposed on the main surface side of the first trench (see figures 6A-6C, paragraphs 0063 and 0064), 
	the second trench (52b) has a width that is greater than a width of the first trench (i.e. greater than a width of the bottom of the first trench, 51, see figures 6B and 6C), and 


	Consider claim 17, and as applied to claim 16 above, Tanida further teaches the step of forming the trench includes a first step of etching the main surface of the semiconductor layer to a width and a depth that are equal to the width and a depth of the first trench (51, see figure 6A); and a second step of etching a region including a trench formed in the first step to a width that is equal to the width of the second trench (52b) and to a depth that is equal to a depth of the second trench (52b, see figures 6A and 6B, paragraphs 0063 and 0064).

	Consider claim 18, and as applied to claim 16 above, Tanida further teaches that the step of forming the trench includes a step of forming the second trench (52b); and a step of forming the first trench (51) on a bottom surface of the second trench (see figures 6A and 6B, paragraphs 0063 and 0064).

	Consider claim 19, Tanida teaches:
	A method for manufacturing a photoelectric conversion apparatus, the method comprising the steps of: 
	forming a trench by etching a semiconductor layer (P-type Si layer, 34, paragraph 0058) from a main surface side of the semiconductor layer (i.e. the top side in figures 6A-6C, paragraphs 0063 and 0064), the semiconductor layer having a pixel 
	embedding a metal material (light shielding member, 45) in the trench (see figure 6C, paragraphs 0067 and 0068), wherein 
	the trench includes a first trench (51) and a second trench (e.g., 52b) that is disposed on the main surface side of the first trench (see figures 6A-6C, paragraphs 0063 and 0064), and 
	the step of forming the trench includes a step of forming the second trench (52B), and a step of forming the first trench (51) on a bottom surface of the second trench (see figures 6A and 6B, paragraphs 0063 and 0064).

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US 2021/0399038).

	Consider claim 1, Tanaka teaches:
	A photoelectric conversion apparatus (figure 2B) comprising: 
	a semiconductor layer (semiconductor substrate, 40b, paragraph 0116) having a pixel region including a photoelectric conversion unit (PD, 5-1, paragraphs 0005 and 0116); and 
	a light-shielding member (light blocking unit, 1) disposed in the pixel region (see figure 2B), wherein 
	the semiconductor layer (40b) has a main surface (i.e. top surface in figure 2B) and a trench continuous with the main surface (see figure 2B), the main surface 
	the light-shielding member is disposed in the trench (see figure 2B), 
	the light-shielding member (1) includes a first section (embedded portion, 1-1) and a second section (recessed structure, 15) that is closer to the main surface than the first section (see figure 2B, paragraphs 0116 and 0119), 
	the second section (15) has a width that is greater than a width of the first section (1-1, see figure 2B), and 
	the second section (15) has a height that is greater than the width of the first section (1-1, see figure 2B).

	Consider claim 2, and as applied to claim 1 above, Tanaka further teaches that a ratio of a height of the first section (1-1) to the width of the first section (1-1) is greater than a ratio of the height of the second section (15) to the width of the second section (see figure 2B).

	Consider claim 3, and as applied to claim 1 above, Tanaka further teaches that the pixel region of the semiconductor layer further includes a charge holding portion (memory unit, 6) configured to hold charges transferred from the photoelectric conversion unit (5-1, figure 2B, paragraph 0116), and the first section (1-1) is disposed between the photoelectric conversion unit (5-1) and the charge holding portion (6, see figure 2B).



	Consider claim 5, and as applied to claim 3 above, Tanaka further teaches that a side surface of the first section (1-1) that faces toward the photoelectric conversion unit (5-1) is flush with a side surface of the second section (15) that faces toward the photoelectric conversion unit (5-1, see figure 2B).

	Consider claim 6, and as applied to claim 3 above, Tanaka further teaches that the second section (15) is formed to cover at least a part of a side of the charge holding portion (6) that faces toward the main surface (see figure 2B).

	Consider claim 11, and as applied to claim 1 above, Tanaka further teaches that the first section (1-1) and the second section (15) are made of a same metal material (e.g. tungsten, aluminum or copper, paragraphs 0118 and 0119).

	Consider claim 12, and as applied to claim 1 above, Tanaka further teaches that the first section (1-1) and the second section (15) are primarily composed of any of copper, tungsten and aluminum (e.g. tungsten, aluminum or copper, paragraphs 0118 and 0119).



	Consider claim 14, and as applied to claim 1 above, Tanaka further teaches that a dielectric material (high-dielectric constant material, 4, paragraph 0118) is disposed in the trench (see figure 2B), and the light-shielding member (1-1, 15) is disposed between the dielectric material (4) and the semiconductor layer (For instance, the light-shielding member (1-1, 15) is located between the dielectric material (4) on the right side of figure 2B and semiconductor layer at the left side of figure 2B.).

	Consider claim 15, Tanaka teaches equipment comprising:
	the photoelectric conversion apparatus according to claim 1 (see claim 1 rationale); and at least one of an optical system (optical system, 310, figure 16) configured to form an image on the photoelectric conversion apparatus (solid-state imaging device, 101, paragraphs 0184 and 0185), a controller (drive unit, 313, figure 16) configured to control the photoelectric conversion apparatus (see paragraphs 0184 and 0185) and a processor (signal processing unit, 312, figure 16) configured to process a signal output from the photoelectric conversion apparatus (see paragraph 0185).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2021/0399038) in view of Bonoit et al. (US 2018/0102385).

	Consider claim 10, and as applied to claim 1 above, Tanaka does not explicitly teach that the width of the first section is at least 0.05 µm and not more than 0.15 µm.
	Benoit et al. similarly teaches a photoelectric conversion apparatus (figure 8) including a photodiode region (11) and a memory region (9), wherein the photodiode 
	However, Benoit et al. additionally teaches that the light-shielding member has a width of at least 0.05 µm and not more than 0.15 µm (“the opaque walls have a thickness in the range from 50 to 200 nm”, paragraphs 0008 and 0013).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first section taught by Tanaka had a width of at least 0.05 µm and not more than 0.15 µm as taught by Benoit et al. for the benefit of efficiently protecting a memory of the photoelectric conversion apparatus from light (Benoit et al., paragraph 0005).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2021/0399038) in view of Ohkubo et al. (US 2013/0070131).

	Consider claim 7, and as applied to claim 3 above, Tanaka does not explicitly teach that the charge holding portion comprises both of a first charge holding portion configured to hold charges transferred from the photoelectric conversion unit and a second charge holding portion configured to store charges transferred from the first charge holding portion, and the first section is disposed between the photoelectric conversion unit and the first charge holding portion.
	Ohkubo et al. similarly teaches a photoelectric conversion apparatus with a photodiode (51) and a charge holding portion (see figure 20), and further teaches that the charge holding portion comprises both of a first charge holding portion (charge 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the charge holding portion and first section taught by Tanaka be configured as taught by Ohkubo et al. for the benefit of improving image quality by preventing distortion and noise (Ohkubo et al., paragraphs 0005 and 0109).

	Consider claim 8, and as applied to claim 1 above, Tanaka further teaches that the pixel region of the semiconductor layer (40b) includes a first charge holding portion (memory, 6) configured to hold charges transferred from the photoelectric conversion unit (5-1, figure 2B, paragraph 0116).
	However, Tanaka does not explicitly teach that a second charge holding portion configured to store charges transferred from the first charge holding portion, and the first section is disposed between the first charge holding portion and the second charge holding portion.
	Ohkubo et al. similarly teaches a photoelectric conversion apparatus with a photodiode (51) and a charge holding portion (see figure 20), and further teaches that the charge holding portion comprises both of a first charge holding portion (charge 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the charge holding portion and first section taught by Tanaka be configured as taught by Ohkubo et al. for the benefit of improving image quality by preventing distortion and noise (Ohkubo et al., paragraphs 0005 and 0109).

	Consider claim 9, and as applied to claim 8 above, Tanaka further teaches that the second section (15) is formed to cover the first charge holding portion (6, see figure 2B), the part being on a side facing toward the main surface (see figure 2B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sato (US 2020/0295068) teaches a pixel structure (figure 23) comprising a photodiode (21) and memory (24), wherein a light shielding portion (57) includes a first portion (57D) and a second portion (57A), wherein the second portion (57A) is wider than the first portion (57D) and overlies the memory (24, see figure 23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696